EXHIBIT 10.2
 
EXECUTION VERSION
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
 AMENDMENT NO. 1 dated as of August 13, 2013 (this “Amendment”), in respect of
the Credit Agreement dated as of December 17, 2012 (the “Credit Agreement”),
among SPECTRUM BRANDS, INC. (the “Borrower”), as Lead Borrower, SPECTRUM BRANDS
CANADA, INC., as Canadian Borrower, SB/RH HOLDINGS, LLC, the Lenders party
thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).
 
The parties hereto desire to amend the Credit Agreement as set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the First Amendment Effective
Date (as defined below), refer to the Credit Agreement as amended hereby.  This
Amendment is a Loan Document.
 
SECTION 2. Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:
 
(a)      The following definition is added to Section 1.01 of the Credit
Agreement (in appropriate alphabetical order):
 
“Shorter-Maturity Term Loans” shall have the meaning ascribed to such term in
Section 2.23(a)(vii).
 
(b)      Section 2.22(a) of the Credit Agreement is hereby amended to change the
two references to “(other than Canadian Term Loans)” contained in the first
sentence thereof to “(other than Canadian Term Loans and Shorter-Maturity Term
Loans)”.
 
(c)      Clause (a)(vii) of Section 2.23 of the Credit Agreement is hereby
amended to add a new proviso at the end thereof as follows:  “; provided further
that clause (A) and clause (B) shall not apply to up to $1,150,000,000 in
aggregate principal amount of New Term Loans to be issued pursuant to a New Term
Loan Commitment Agreement so long as substantially all of the proceeds thereof
are applied to redeem all of the Senior Secured Notes and to pay related
expenses (the “Shorter-Maturity Term Loans”)”.
 
SECTION 3.  Ratification and Reaffirmation.  The Borrower hereby ratifies and
reaffirms the Obligations, the Credit Agreement, each of the other Loan
Documents to which it is a party and all of the covenants, duties, indebtedness
and liabilities under the Credit Agreement and the other Loan Documents to which
it is a party.
 
SECTION 4.  Representations of Borrower.  The Borrower hereby represents and
warrants that, immediately prior to and immediately after giving effect to this
Amendment:
 
(a)      the representations and warranties set forth in Article III of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the First
 
 
 
 

--------------------------------------------------------------------------------

 
 
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date; and
 
(b)      no Default or Event of Default shall have occurred and be continuing.
 
SECTION 5.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Amendment by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Amendment.
 
SECTION 7.  Effectiveness.  This Amendment shall become effective on the date
(the “First Amendment Effective Date”) when the Administrative Agent shall have
received:
 
(a)      from the Borrower, Holdings, the Administrative Agent and the Required
Lenders either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Amendment) that such party has signed a counterpart of this Amendment;
 
(b)      a certificate as to the good standing of the Borrower as of a recent
date from the Secretary of State of the State of Delaware;
 
(c)      all fees and expenses due and payable on or prior to the First
Amendment Effective Date under the Credit Agreement or any other Loan Document,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement or any other Loan Document.; and
 
(d)      the New Term Loan Commitment Agreement No. 1 which provides for the
issuance of the Shorter-Maturity Term Loans (as defined in the Credit Agreement
as amended hereby) shall be effective substantially contemporaneously herewith.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
SPECTRUM BRANDS, INC.,
                 
 
By:
/s/ Anthony L. Genito       Name: Anthony L. Genito        Title: 
Executive Vice President, Chief
Financial Officer and Chief Accounting
Officer 
           

 

 
SB/RH HOLDINGS, LLC,
                 
 
By:
/s/ John Beattie       Name: John Beattie       Title: 
Vice President and Treasurer
           

 
 
 
 
 
 
 
 
 
 


[SIGNATURE PAGE TO FIRST AMENDMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH,
  as Administrative Agent
                 
 
By:
/s/ Dusan Lazarov       Name: Dusan Lazarov       Title: 
Director
                        By: 
/s/ Benjamin Souh
      Name: Benjamin Souh        Title:  Vice President   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT]
 
 

--------------------------------------------------------------------------------

 
 
[Lender Signature Pages]
On file with the Administrative Agent.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT]

--------------------------------------------------------------------------------